Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The specific configuration regarding the rotary to linear motion converter and its specific movements are not found to be taught in the prior art. Furthermore, the terminal disclaimers filed on 09/09/2022 overcome double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Reasons for Allowance
The following is a non-exhaustive list of the most relevant prior art:
a.	Lin et al., US 2018/0267629 A1, hereinafter “Lin”, teaches a similar detent engagement system for a scroll wheel of a mouse. However, as disclosed in fig. 1B, the rotary to linear motion convertor of Lin which comprises elements 110a, 112a and 130, performs such conversion differently than the instant application. For example, as disclosed in fig. 4A of the instant application, the rotation of the auxiliary wheel causes the engaging arm to pivot in a parallel direction to the rotation of the auxiliary wheel. In contrast, the pivot direction of the engaging arm 130 of Lin is in a perpendicular direction to the rotational axis of the auxiliary wheel of Lin.
b.	Deng, US 2013/0321272 A1, hereinafter “Deng”, teaches a similar detent engagement system for a scroll wheel of a mouse. However, Deng’s system uses a linear motion to engage the scroll wheel and therefore, does not teach a rotary to linear motion converter.
c.	McLoughlin et al., US 2020/0004352 A1, hereinafter “Logitech”, teaches a similar detent engagement system for a scroll wheel of a mouse. However, the system of Logitech uses a motorized system that directly engages the scroll wheel and does not include an auxiliary wheel that requires a rotary to linear motion conversion system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621